Citation Nr: 0841551	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  08-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for peripheral corneal opacities with 
conjunctival swelling, severe photophobia, and chronic lid 
irritation.  

2.  Entitlement to an effective date earlier than July 24, 
2006, for service connection for peripheral corneal opacities 
with conjunctival swelling, severe photophobia, and chronic 
lid irritation.

3.  Entitlement to an effective date earlier than July 24, 
2006, for service connection for multiple keratoses and sun 
damage, claimed as skin rash and blisters and burns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In October 2008, to support his claim, the veteran testified 
at a hearing at the Board's offices in Washington DC (Central 
Office hearing).  During the hearing, he submitted additional 
evidence and waived his right to have the RO initially 
consider this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).


FINDINGS OF FACT

1.  On October 7, 2008, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to an initial disability 
evaluation greater than 10 percent for peripheral corneal 
opacities with conjunctival swelling, severe photophobia, and 
chronic lid irritation.

2.  On October 7, 2008, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to an effective date earlier than 
July 24, 2006, for service connection for peripheral corneal 
opacities with conjunctival swelling, severe photophobia, and 
chronic lid irritation.

3.  The veteran submitted a request to reopen a claim for 
service connection for multiple keratoses and sun damage, 
claimed as skin rash and blisters and burns, on July 24, 
2006.  Service connection had been denied by rating decision 
of March 1993.

4.  The veteran has not claimed clear and unmistakable error 
(CUE) in a prior RO or Board decision.

5.  Service (military) records were not the basis of 
reopening the veteran's claim for service connection for 
multiple keratoses and sun damage, claimed as skin rash and 
blisters and burns.  A medical opinion was entered into the 
record in June 2006 that indicated that in-service lewisite 
exposure resulted in large blisters. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal with respect to the issue of entitlement to an initial 
disability evaluation greater than 10 percent for peripheral 
corneal opacities with conjunctival swelling, severe 
photophobia, and chronic lid irritation have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of the veteran's Substantive 
Appeal with respect to the issue of entitlement to an 
effective date earlier than July 24, 2006, for service 
connection for peripheral corneal opacities with conjunctival 
swelling, severe photophobia, and chronic lid irritation have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The legal criteria for an effective date prior to July 
24, 2006 for the grant of service connection for multiple 
keratoses and sun damage, claimed as skin rash and blisters 
and burns, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In October 2008, the appellant was afforded a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony has been associated with 
the claims file.  The transcript of the hearing shows that 
the appellant withdrew his appeal for his claims of 
entitlement to an increased initial rating and entitlement to 
an effective date earlier than July 24, 2006, for peripheral 
corneal opacities with conjunctival swelling, severe 
photophobia, and chronic lid irritation.  These oral 
statements, when transcribed, became a "writing."  Tomlin 
v. Brown, 5 Vet. App. 355 (1993).

The appellant has withdrawn his appeal as to the claims of 
entitlement to an increased initial rating and entitlement to 
an effective date earlier than July 24, 2006, for peripheral 
corneal opacities with conjunctival swelling, severe 
photophobia, and chronic lid irritation.  Hence, there remain 
no allegations of errors of fact or law as to these 
particular issues for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
the claims for an increased initial rating and earlier 
effective date and these claim are dismissed.



Earlier Effective Date for Service-Connected Skin Disorder

Initially, it is noted that VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits are found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the June 2007 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate his claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also asked to send any evidence in his 
possession that pertained to the claims.  See August 2006 
letter.  This letter also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, the duty to notify has been 
fulfilled concerning the claim for an earlier effective date 
for the grant of service connection for multiple keratoses 
and sun damage, claimed as skin rash and blisters and burns.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's service and VA treatment records have 
been associated with the claims folder and he was afforded a 
VA examination.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  The effective date from a grant 
resulting from a reopened claim can be no earlier than the 
date of receipt of that request to reopen, unless a clear and 
unmistakable error was committed in a prior decision, or 
unless the new and material evidence resulted from correction 
of military records.  38 U.S.C.A. § 5110 (a),(i) (West 2002); 
38 C.F.R. §§ 3.105, 3.400 (2008).

By a July 24, 2006 written communication as well as during 
his October 2008 hearing, the veteran argues that that his 
grant of entitlement to service connection for multiple 
keratoses and sun damage, claimed as skin rash and blisters 
and burns, should have been effective from March 1993, when 
he filed his initial claim for benefits.  Specifically, it is 
contended by and on behalf of the veteran that he should not 
be penalized because the exposure to mustard gas was kept 
secret for many years.

The veteran has not claimed that clear and unmistakable error 
(CUE) was committed in the March 1993 rating decision.  
Rather, the substance of his argument regarding the prior 
denials is that the tests were classified and he was 
instructed not to discuss these experiments with anyone, not 
even doctors.  This made it impossible for him to show the 
evidence of his exposure as requested by VA in 1993.  
Accordingly, the Board concludes that no claim of CUE in any 
prior decision has been filed with regard to the claim of 
entitlement to an earlier effective date for service 
connection for multiple keratoses and sun damage, claimed as 
skin rash and blisters and burns.

As noted above, the earliest effective date for service 
connection in the case of a request to reopen may be the date 
of receipt of claim, except where CUE is claimed in a prior 
decision or where the new and material evidence to reopen the 
claim resulted from correction of military records.  
38 U.S.C.A. § 5110 (a),(i); 38 C.F.R. §§ 3.105, 3.400.  The 
provision regarding correction of military records is not 
applicable in this case, as there was no such correction in 
this case as a basis of reopening the claim.  Rather, March 
1993 rating decision denied the veteran's claim on the basis 
that there was no confirmation of his history of exposure to 
vesicant gasses and no medical evidence of treatment for his 
claimed conditions.  In addition, the veteran's exposure to 
Mustard Gas or Lewisite was also considered by the RO prior 
to the denial of his claim in May 1995.  Specifically, a June 
1993 Memorandum from the service department notes that the 
U.S. Army Chemical and Biological Defense Agency was unable 
to assist VA in researching the veteran's exposure to 
chemical agents during his military career.  Medical evidence 
of a causal link between exposure to Mustard Gas or Lewisite 
and the veteran's claimed skin disorder, on which the RO's 
June 2007 grant of service connection effective from July 24, 
2006 was based, was added to the claims folder in August 2006 
and was new medical evidence, not newly-obtained service 
(military) records.

In this regard, it is noted that the medical evidence added 
to the claims file in August 2006 is a VA outpatient 
treatment report dated in June 2006.  However, VA medical 
records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Thus, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.

Similarly, at his October 2008 hearing, the veteran submitted 
a letter from the Under Secretary of Veterans Affairs for 
Benefits, dated in November 2005, which notifies the veteran 
that certain recently declassified documents from the 
Department of Defense show that the veteran was exposed to 
mustard agents or Lewisite during his tour of duty and 
provides information that he may want to consider in 
determining whether to file a claim for VA benefits based on 
this exposure.  Notwithstanding this letter, the veteran's 
claim to reopen was not received until July 24, 2006 and an 
earlier effective date based on the date of this letter is 
not warranted.  

In this case, after the July 2006 reopening, there was a June 
2006 medical opinion obtained that established a relationship 
between in-service Mustard Gas or Lewisite exposure and 
current findings.  This evidence was new and material as the 
record does not reveal such etiological relationship was 
competently made prior to that time.  It is this June 2006 
opinion, added to the claims folder in August 2006, that 
provided the basis for the grant in this case.  

The veteran here argues that because he was bound to secrecy 
regarding the vesicant agent test in which he participated in 
service, and because that secrecy restriction was only 
recently lifted to permit him to present his claim for 
service connection based on that exposure, he should be 
allowed an earlier effective date for his claim, based on the 
onset of his skin disorder many years earlier and secrecy 
preventing him from then seeking treatment based on vesicant 
agent exposure.  In this regard, the Court's decision in a 
past case is instructive.  The Court held that, in cases 
involving exposure to specified vesicant agents (mustard gas 
and Lewisite) under 38 C.F.R. § 3.316, the burden of 
submitting a claim is a relaxed standard rather than the 
then-generally- applicable well-grounded standard.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure. . . . The regulation does not require a 
medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443 (1998).  

Thus, the Court and applicable regulations have recognized 
the secrecy surrounding vesicant agent testing, and have 
accommodated veterans' claims for service connection on a 
more lenient basis.  However, it is not the place of the 
Board to determine what further accommodations should be made 
based on the admitted secrecy of those tests in which the 
veteran participated.  Hence, while the Board appreciates the 
veteran's argument in favor of allowing an earlier effective 
date for service connection for multiple keratoses and sun 
damage, claimed as skin rash and blisters and burns, the 
Board may not grant a benefit not permitted in laws and 
regulations.  In any event, service connection was granted 
based on medical evidence of multiple keratoses and sun 
damage, claimed as skin rash and blisters and burns, and a 
finding that this disorder results from the veteran's 
vesicant agent exposure.



The laws governing earlier effective date claims are 
circumscribed, as discussed above.  Absent a basis in law to 
support the veteran's basis of claim for an effective date 
for service connection for multiple keratoses and sun damage, 
claimed as skin rash and blisters and burns, earlier than the 
July 24, 2006 date of receipt of the request to reopen the 
claim, the earlier effective date claim must be denied as a 
matter of law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for the claim of entitlement to an initial 
disability evaluation greater than 10 percent for peripheral 
corneal opacities with conjunctival swelling, severe 
photophobia, and chronic lid irritation, is dismissed.

The appeal for the claim of entitlement to an effective date 
earlier than July 24, 2006, for service connection for 
peripheral corneal opacities with conjunctival swelling, 
severe photophobia, and chronic lid irritation, is dismissed.

An effective date earlier than July 24, 2006, for the grant 
of service connection for multiple keratoses and sun damage, 
claimed as skin rash and blisters and burns, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


